Citation Nr: 1756403	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Whether new and material evidence has been received to reopen the claim for a psychiatric disorder, to include a nervous condition.


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army Reserves from April 2001 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Guaynabo, Puerto Rico (San Juan, The Commonwealth of Puerto Rico).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before decision can be reached on the merits of the Veteran's claim of service connection for right ear hearing loss, service connection for a sleep disorder, and new and material evidence for a psychiatric disorder.

In the September 2013 audiology addendum opinion the examiner opined that the Veteran's right ear hearing loss that existed prior to service was not aggravated by service.  However, the examiner did not provide a rationale to support this opinion.  

The Board notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). Here, however, the VA examiner did not provided a clear discussion of aggravation of the Veteran's preexisting right ear hearing loss by the Veteran's service.  

Thus, the Board finds that an additional VA medical opinion is required to address the issue of aggravation. See 38 C.F.R. § 4.2 (2017) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). Accordingly, remand is again required.

The record contains indications that the Veteran made an application for disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the statements are present in the claims file. As records associated with a SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's application for SSA disability benefits must be obtained and associated with the claims file. (Once VA is put on notice that the Veteran has applied for SSA benefits, VA has a duty to obtain the records associated with that decision. See Quartuccio v. Principi, 16 VA. App. 183 (2002); Murinscsak v. Derwinski, 2 Vet. App. 363 (1992)).

Accordingly, the case is REMANDED for the following action:

1. Any medical or other records relied upon by SSA in deciding a claim by the Veteran for disability benefits must be sought. The procedures set forth in 38 C.F.R. § 3.159 (c) (2017) regarding requesting records from Federal facilities must be followed. All records and/or responses received must be associated with the claims file.

2. The AOJ must again attempt to obtain all available treatment records from the Veteran's private treatment providers. The procedures set forth in 38 C.F.R. § 3.159 (c) (2017) regarding requesting records must be followed. All records and/or responses received must be associated with the claims file. (The AOJ should obtain releases from the Veteran as necessary.) If any records sought are determined to be unavailable, the Veteran must be notified of that fact and given opportunity to provide the records.

3. After completing the development requested above, the Veteran's claims file, including his complete service treatment records, must be referred to the clinician who provided the September 2013 VA audiology opinion concerning the Veteran's right ear hearing loss. The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner. The examiner should provide opinions responding to the following:  

(a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran has a right ear hearing loss disability that is related to his service?

(b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's preexisting right ear hearing loss disability permanently increased in severity during his active military service?

(c) If there was a measurable increase in severity in preexisting right ear hearing loss during service, is it clear and unmistakable that the permanent increase in severity is due to the natural progression of the disability?

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resorting to speculation.  

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim. See 38 C.F.R. § 3.655 (b) (2017). The examiner should provide the opinions requested above.)

6. The AOJ must thereafter ensure that the requested medical opinions comply with this remand and the questions presented in the request. If any report is deficient in any manner, it must be returned to the clinician for necessary corrective action, as appropriate.

7. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




